Citation Nr: 1213130	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-03 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for right carpal tunnel syndrome prior to August 21, 2009, and a rating in excess of 10 percent from August 21, 2009.

2.  Entitlement to an initial compensable rating for left carpal tunnel syndrome prior to August 21, 2009, and a rating in excess of 10 percent from August 21, 2009.

3.  Entitlement to an initial compensable rating for actinic keratosis/Hailey-Hailey disease prior to April 17, 2008, and a rating in excess of 10 percent from April 17, 2008.

4.  Entitlement to an initial compensable rating for soft tissue mass adjacent to left mandibular body, submandibular area.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran active service from July 1982 to June 2006. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from an April 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran testified at a personal RO hearing in June 2009.  A copy of the hearing transcript is associated with the claims file.  The Veteran also initially requested a Board hearing at the local RO.  However, in a June 2009 statement, he cancelled his hearing request.  

By rating decision in December 2008, the RO increased the skin disability rating to 10 percent, effective April 17, 2008.  Further in an October 2009 rating decision, the RO increased the evaluations for right and left carpal tunnel syndrome to 10 percent each, effective August 21, 2009.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 (1993).  The issues therefore remain in appellate status. 

The issue of entitlement to an initial compensable rating for soft tissue mass adjacent to left mandibular body, submandibular area, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's service-connected right carpal tunnel syndrome has been productive of a disability picture consistent with mild incomplete paralysis of the median nerve; there is no showing of moderate incomplete paralysis.

2.  Throughout the course of the appeal, the Veteran's service-connected left carpal tunnel syndrome has been productive of a disability picture consistent with mild incomplete paralysis of the median nerve; there is no showing of moderate incomplete paralysis.

3.  Throughout the course of the appeal, the Veteran's service-connected actinic keratosis/Hailey-Hailey disease approximates a disability picture consistent with involvement of at least 5 percent of exposed areas affected, but has not been shown to comprise 20 percent or more of the entire body, or 20 percent or more of exposed areas affected, or to require the use of systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during the past 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial 10 percent rating, but no higher, for the Veteran's right carpal tunnel syndrome, effective July 1, 2006, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8515 (2011).

2.  The criteria for entitlement to an initial 10 percent rating, but no higher, for the Veteran's left carpal tunnel syndrome, effective July 1, 2006, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8515 (2011).

3.  The criteria for entitlement to an initial 10 percent rating, but no higher, for the Veteran's actinic keratosis/Hailey-Hailey disease, effective July 1, 2006, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7, 4.118, Diagnostic Code 7821 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The Veteran's claims arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of private treatment and VA fee-based examinations.  A review of Virtual VA does not reveal any additional documents pertinent to the present appeal.  Moreover, the Veteran's statements in support of the claim are of record, including testimony provided at a personal RO hearing.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

Additionally, the Veteran was afforded VA fee-based examinations in August 2006 and August 2009 to evaluate the severity of his service-connected disabilities.  The Board finds that the VA examinations are adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because it describes the disabilities on appeal  in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, he has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent August 2009 evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

Right and Left Carpal Tunnel Syndrome

The Veteran is seeking higher initial ratings for his right and left carpal tunnel syndrome, which have been rated as noncompensable prior to August 21, 2009, and as 10 percent disabling therefrom pursuant to Diagnostic Code 8515 for paralysis of the median nerve.  Under Diagnostic Code 8515, incomplete paralysis of the median nerve of the major hand warrants a 10 percent rating when mild, a 30 percent rating when moderate, and a 50 percent rating when severe.  Complete paralysis of the median nerve of the major hand warrants a 70 percent rating.  Further, incomplete paralysis of the median nerve of the minor hand warrants a 10 percent rating when mild, a 20 percent rating when moderate, and a 40 percent rating when severe.  Complete paralysis of the median nerve of the minor hand warrants a 60 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8515.
    
Upon his retirement, the Veteran was afforded a VA fee-based examination in August 2006.  He reported constant tingling and numbness of the fingers at the thumbs, index fingers and wrists.  There was no weakness of the fingers or functional impairment.  It was noted that he was right-hand dominant.  Range of motion testing of both wrists showed 70 degrees dorsiflexion, 80 degrees palmar flexion, 20 degrees radial deviation and 45 degrees ulnar deviation.  Joint function of both wrists was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  On neurological examination, motor function and sensory function of the upper extremities were within normal limits.  Reflexes were biceps jerk 2+ and triceps jerk 2+ in both extremities.  The diagnosis was bilateral carpal tunnel syndrome.  The effect on daily activities was deemed mild.  

Follow up private treatment records in July 2008 from J.H., M.D. showed complaints of swelling in the hands.  Neurologic examination was normal.  The assessment was carpal tunnel syndrome.  

In statements of record and at the RO hearing, the Veteran reported numbness and tingling every night, which affected his sleep.  He also reported that his hands fell asleep while driving, which he considered dangerous.  He further indicated that they fell asleep while using his computer, which affected his work.  

The Veteran was afforded another VA fee-based examination in August 2009.  He essentially described the same symptoms as in August 2006.  His functional impairment was affected as he had a limited ability to use his hands without wrist and hand pain.  With the exception of pain observed at 20 degrees radial deviation on both wrists, range of motion testing showed the same results as the prior examination and was considered normal.  Again, joint function was not additionally limited after repetitive use.  The Veteran could tie shoelaces, fasten buttons and pick up a piece of paper and  tear it without difficulty.  Examination of hand dexterity did not appear to show any abnormalities.  Right and left hand strength was within normal limits.  On neurological examination, motor function and sensory function of the upper extremities were again within normal limits.  Reflexes were the same as documented on the previous examination.  There was no change in the diagnosis.  The condition was active and the objective factors included pain with range of motion.  

Given that the examiners were fully aware of the Veteran's medical history and the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be sufficient for rating purposes.  As discussed above, the Veteran has not indicated that his symptoms have increased in severity since the most recent examination.  

Initially, based on a thorough review of the evidence and when resolving the benefit of the doubt in favor of the Veteran, the Board finds that initial 10 percent ratings are warranted for the Veteran's service-connected right and left carpal tunnel syndrome, effective July 1, 2006.  The Veteran has consistently reported tingling and numbness in the upper extremities throughout the course of the appeal.  Both VA fee-based essentially document the same symptoms and objective findings.  Thus, the Board finds that the Veteran's symptoms have been consistent with mild incomplete paralysis of the median nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8115 throughout the course of the appeal.  In sum, given the consistency of the Veteran's symptoms, the Board finds that initial 10 percent ratings should be assigned effective the first month after the Veteran's retirement, July 1, 2006.  See Fenderson.  However, given that the Veteran's strength, sensation and motor function of the upper extremities have all been normal on objective examination at both VA fee-based examinations, the Board finds that a higher rating is not warranted as his disability picture does not more nearly approximate moderate paralysis of the median nerve.  Importantly, joint function was not additionally limited after repetitive use at either examination.  The Board also finds it significant that at the most recent examination, the Veteran could tie shoelaces, fasten buttons, and pick up a piece of paper and tear it without difficulty.  In other words, he exhibited no functional limitations in performing these tasks.  In sum, the Veteran's symptoms are adequately contemplated by the currently assigned 10 percent disability ratings.  

Further, as a 10 percent rating is the highest rating available for limitation of motion of the wrist, a higher rating is also not possible based on any motion restriction under 38 C.F.R. § 4.71a, Diagnostic Code 5215.  Additionally, given that pain on motion was documented at the most recent examination, the Board has considered the guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R.  §§ 4.40, 4.45); however, the analysis in DeLuca does not assist the Veteran, as he is receiving the maximum disability evaluation based on any limitation of motion.   See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Further, in the instant case his current rating already contemplates functional limitations of his wrists, and thus to assign a separate rating under Diagnostic Code 5215 for limitation of motion would constitute pyramiding and is prohibited by 38 C.F.R.  § 4.14.  

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  The Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  Further, in consideration of the Veteran's assertions, initial 10 percent ratings have been assigned throughout the course of the appeal.   

In conclusion, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that the criteria for entitlement to initial 10 percent evaluations, but no higher, for the Veteran's right and left carpal tunnel syndrome, have been met under 38 C.F.R. § 4.124a, Diagnostic Code 8115, effective July 1, 2006.

Actinic Keratosis/Hailey-Hailey Disease

The Veteran is also seeking an initial higher rating for actinic keratosis/Hailey-Hailey Disease.  This skin disability was rated by the RO as noncompensable prior to April 17, 2008, and as 10 percent disabling from April 17, 2008, by analogy under Diagnostic Code 7821 for cutaneous manifestations of collage-vascular disease not listed elsewhere, including scleroderma, calcinosis cutis and dermato-myositis.  Under this code, a 10 percent rating requires that at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; that intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks  during the past 12-month period; and a 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or; that systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum rating of 60 percent is warranted when the skin disability covers an area of more than 40 percent of the entire body or when more than 40 percent of exposed areas is affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  Otherwise, the disability should rated as disfigurement of the head, face, neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804 or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Codes 7821.

During the course of the appeal, effective October 23, 2008, VA amended criteria for rating the skin so that it more clearly reflects VA's policies concerning the evaluation of scars.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  The amendments apply to all applications for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008).  In the instant case, the Veteran's application was received prior to October 23, 2008, and he has not requested consideration of his disability under these revisions.  Moreover, as the revised criteria apply to burn scars or unstable and painful scars, they are not applicable to the instant analysis, as the skin disability on appeal is an active skin disease as opposed to a scar.  

Nevertheless, given that the Veteran's skin disability affects the head, face and neck, Diagnostic Code 7800 ( as in effect prior to October 23, 2008) should also be considered in the instant analysis.  The prior Diagnostic Code 7800 provided ratings for disfigurement of the head face or neck and afforded a 10 percent rating with one characteristic of disfigurement.  A 30 percent rating was warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  Higher evaluations were available under this code based on more severe disfigurement.  

Note (1) provided that the 8 characteristics of disfigurement, for purposes of evaluation under 38 C.F.R. § 4.118, are: a scar 5 or more inches (13 or more cm.) in length; a scar at least one- quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Note (3) provide that unretouched color photographs should be taken into consideration when evaluating under these criteria.  38 C.F.R. § 4.118, Diagnostic Code 7800 (in effect prior October 23, 2008). 

At the August 2006 VA fee-based examination, the Veteran reported itching and crusting that occurred constantly.  The skin disease involved areas that were exposed to the sun, including the head and face.  He had not received any treatment over the past 12 months.  There was no functional impairment.  On physical examination, there was actinic keratoses present.  The skin condition on the face had no ulceration, exfoliation, crusting, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation, abnormal texture or limitation of motion.  Skin lesion was zero percent in the exposed area.  The skin lesion coverage relative to the whole body was less than one percent.  The skin lesions were not associated with systemic disease or manifested in connection with a nervous condition.  The diagnosis was actinic keratoses.  

The examiner also addressed scars on the left shoulder and bilateral knees, which have been rated separately by the RO and are not currently in appellate status.  

Private treatment records show that in January 2008, the Veteran presented requesting an assessment of his skin.  The head/face, back and upper extremities were abnormal, with hard papules on the face and upper extremities and soft papules with greasy scale on the truck.  No recurrence of actinic keratosis was detected.  However, no further information was given to assist with rating purposes.  

A follow up April 17, 2008, treatment record showed a spot on the left cheek that cracked and bled along with other areas of concern.  It was also noted that the Veteran used Aquanil lotion and had been prescribed hydrocortisone 2.5 percent lotion and sulfacetamide 10 percent lotion.  On examination, there were hyperpigmented macules and telangiectasia on the face with moderate erythema of the nose and cheeks.  Stuck-on hyperpigmented papules on the abdomen, chest and back.  There were several scaly erythematous macules x6 on the scalp, x8 on the face, x2 on the neck, x3 on the chest and x1 on the back.  Again, a scar was observed on the left posterior shoulder.  There were hyperpigmented macules on the legs, arms and abdomen as well as an erythematous scaly patch on the left cheek.  The clinical impression was excessive solar lentigo on the face, rosacea, seborrheic keratoses, actinic keratoses x20, junction nevi on the legs, arms and abdomen and rule out squamous cell carcinoma on the left cheek.  Noritate cream was prescribed to be applied to the face and Plexion wash for red skin on face.  A follow up biopsy was to be done on the left cheek to rule out squamous cell carcinoma.  

In his statements of record and at the RO hearing, the Veteran indicated that his skin condition appeared on his back and shoulders and would bleed, staining his clothing.  He asserted that he had to apply prescription medication on his face and affected shoulder areas on a daily basis.  Further, importantly, he claimed that the condition had been consistent since his retirement.  

At the August 2009 VA fee-based examination, the Veteran reported itching ulcer formation and crusting of the neck, shoulder area and face and bleeding of the scalp.  He had no exudation, ulcer formation, shedding or crusting.  The disease involved areas that were exposed to the sun, including the face and neck.  However, it did not include the hands and the head.  The Veteran reported that the disease involved the face, back and neck.  He also indicated that the Hailey-Hailey disease was more active in the summer months.  There was no overall functional impairment.  

Physical examination of the skin did not reveal acne chloracne, scarring alopecia, alopecia areata or hyperhidrosis.  Hailey-Hailey was present on the neck and back and had the following characteristics: ulceration, exfoliation, crusting, induration of more than six square inches and abnormal texture of less than six square inches.  There was no disfigurement, tissue loss, inflexibility, hypopigmentation, hyperpigmentation or limitation of motion.  The skin coverage of the exposed area was 5 percent.  The skin lesion coverage relative to the whole body was 3 percent.  The skin lesions were not associated with systemic disease and did not manifest in connection with a nervous condition.  With respect to actinic keratosis located on the right shoulder, the following characteristic were exhibited: exfoliation and abnormal texture of less than 6 square inches.  There was no ulceration, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, hyperpigmentation and limitation of motion.  Skin lesion was zero percent of exposed area and coverage relative to the whole body was .5 percent.  The examiner also reported findings of a scar on the posterior side of the trunk located on the back from basal cell carcinoma removal, which again is not currently on appeal.  The diagnosis was actinic keratosis/Hailey-Hailey disease, which was active.  The effect on the Veteran's usual occupation and daily activities was severe skin eruptions, which were open to opportunistic infections.  

Given that the examiners were fully aware of the Veteran's medical history and the examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examinations to be sufficient for rating purposes.  As discussed above, the Veteran has not indicated that his symptoms have increased in severity since the most recent examination.  

Resolving the benefit of the doubt in favor of the Veteran, the Board finds that an initial 10 percent rating is warranted for the service-connected actinic keratosis/Hailey-Hailey, effective July 1, 2006, under 38 C.F.R. § 4.118, Diagnostic Code 7821.  The Veteran has consistently reported constant skin lesions with itching and crusting.  The Board acknowledges that the August 2006 VA fee-based examination determined that the Veteran's skin lesion was zero percent in the exposed area, and less than one percent of entire body.  However, this examination did not clearly address the Veteran's Hailey-Hailey disease, as the findings only focused on actinic keratoses.  Moreover, the examination appears contradictory in that the examiner observed that actinic keratoses was present on the Veteran's face, which is considered an exposed area, but then indicated that it only covered zero percent of exposed areas affected.  It would seem logical that if any skin condition was present on the face, even a minuscule amount, it would still cover more than zero percent.  Regardless, given the nature skin disabilities, which can wax and wane in severity, and considering the Veteran's lay statements as well as the remaining medical evidence of record, the Board finds that the Veteran's symptoms have been consistent with covering at least 5 percent of exposed areas affected throughout the course of the appeal.  In sum, given the consistency of the Veteran's symptoms throughout the appeal period, the Board finds that an initial 10 percent rating should be assigned effective the first month after the Veteran's retirement, July 1, 2006.  See Fenderson. 

However, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected skin disability is not warranted under Diagnostic Code 7821.  As clearly found at the most recent of the VA fee-based examination, the Veteran's actinic keratosis/Hailey-Hailey does not affect 20 percent or more of the entire body or 20 percent or more of the exposed areas affected.  The most recent VA examination clearly documented that skin lesion coverage of the exposed area was 5 percent, which is the criteria for a 10 percent rating under Diagnostic Code 7821.  Further, although the medical evidence does show that the Veteran has been prescribed topical ointments over the years for his skin disabilities, there is no objective medical evidence showing that the Veteran requires systemic therapy such as corticosteroids or other immunosuppressive drugs for at least six weeks or more during a 12-month period over the course of the appeal.  

Moreover, there has been only one documented characteristic of disfigurement, which was induration of more than six square inches as found at the most recent VA examination.  As there have been no findings of tissue loss, gross distortion or asymmetry of the face, or two or more characteristics of disfigurement, a rating in excess of 10 percent is also not available under the prior Diagnostic Code 7800.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (in effect prior to October 23, 2008).

Again, the Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  He is competent to report observable symptoms such as skin problems.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  Further, in consideration of the Veteran's assertions, an initial 10 percent rating has been assigned throughout the course of the appeal.   

In conclusion, resolving the benefit of the doubt in favor of the Veteran, the Board finds that the criteria for entitlement to an initial 10 percent evaluation, but no higher, for the Veteran's actinic keratosis/Hailey-Hailey, have been met under 38 C.F.R. § 4.118, Diagnostic Code 7821, effective July 1, 2006.

Extraschedular Considerations

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant diagnostic codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted.

TDIU

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009).  However, in the instant case, the evidence shows that the Veteran is still employed full time.  Accordingly, there is no need for further analysis with respect to this matter.  


ORDER

An initial 10 percent rating, but no higher, for right carpal tunnel syndrome is granted, effective July 1, 2006, subject to the law and regulations governing the payment of monetary benefits.  

An initial 10 percent rating, but no higher, for left carpal tunnel syndrome is granted, effective July 1, 2006, subject to the law and regulations governing the payment of monetary benefits.  

An initial 10 percent rating, but no higher, for actinic keratosis/Hailey-Hailey disease, is granted, effective July 1, 2006, subject to the law and regulations governing the payment of monetary benefits.  


REMAND

The present appeal also includes the issue of entitlement to an initial compensable rating for soft tissue mass adjacent to left mandibular body, submandibular area.  An August 2006 VA fee-based dental examination recommended that a biopsy be performed to obtsin a definitive diagnosis.  In statements of records, the Veteran indicated that he had never had a biopsy done and appears willing to undergo this procedure.  Thus, to the extent feasible, the Board finds that the RO should take appropriate steps to afford the Veteran with the opportunity to have a biopsy performed on the soft tissue mass located on his jaw. 

Accordingly, the case is REMANDED for the following actions:

1.  To the extent feasible, the RO should take appropriate action to have a biopsy performed on the Veteran's service-connected soft tissue mass adjacent to left mandibular body, submandibular area.  All findings from any biopsy should be associated with the claims file.  If a biopsy cannot be performed, the reasons as to why should be clearly documented in the claims file.  

If the biopsy is performed, then an examiner should review the claims file, including the results of the biopsy, and comment on the severity of the soft tissue mass.  If an examination is deemed necessary to fully respond, then one should be arranged.  In such case, the dimensions of the mass should be noted, and the examiner should specify whether the skin is superficial or unstable in the area of the mass.  The examiner should also indicate whether the mass is painful or causes limitation of motion.  

2.  Thereafter, and any further development deemed necessary by the RO, the issue on appeal should be
readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


					(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


